ATTORNEY GRIEVANCE COMMISSION                                                                     *         IN THE
OF MARYLAND
                                                                                                  *         COURT OF APPEALS

v.                                                                                                *         OF MARYLAND

                                                                                                  *         Misc. Docket AG No. 42
PETER JEROME EIDE
                                                                                                  *         September Term, 2019

                                                                                   ORDER

                   Upon consideration of Petitioner’s Recommendation for Placement on Inactive

Status, and the record herein, it is this 5th day of March, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Recommendation be,

and it is hereby GRANTED pursuant to Maryland Rule 19-741(c)(1)(D), and the

Respondent, Peter Jerome Eide, is hereby placed on Inactive Status, and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Peter Jerome

Eide from the register of attorneys in this Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   /s/ Mary Ellen Barbera
                     2021-03-05 12:30-05:00                                             Chief Judge



Suzanne C. Johnson, Clerk